Appeal from order entered September 2, 1966, denying defendant-appellant’s motion for an order modifying a previous order to the extent of directing that the inquest against defendant Carlos Rivera be held at the same time as the trial against the other defendants, unanimously dismissed as academic in view of our decision in companion appeal decided herewith [27 A D 2d 515]. In the event defendant Rivera fails to comply with the conditions for opening his default, the order is unanimously reversed, on the law and on the facts, with $30 costs and disbursements to defendant-appellant, and the motion granted on the authority of Kilpatrick v. Maya, 14 A D 2d 751. Settle order on notice. Concur — Botein, P. J., Breitel, McNally, Steuer and Witmer, JJ.